IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: CANVASS OF ABSENTEE AND                  : No. 173 MM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020             :
GENERAL ELECTION; BUCKS COUNTY                  :
COURT OF COMMON PLEAS NO. 2020-                 :
05786                                           :
                                                :
                                                :
PETITION OF: DNC SERVICES                       :
CORPORATION/DEMOCRATIC NATIONAL                 :
COMMITTEE                                       :

IN RE: CANVASS OF ABSENTEE AND/OR               : No. 174 MM 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020             :
GENERAL ELECTION, PETITION OF                   :
DONALD J. TRUMP FOR PRESIDENT, INC.             :
ET.AL.                                          :
                                                :
                                                :
PETITION OF: BUCKS COUNTY BOARD                 :
OF ELECTIONS                                    :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2020, the Applications to Exercise

Extraordinary Jurisdiction are hereby DENIED.